Exhibit 10.3

FRATERNITY COMMUNITY BANCORP, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is amended and restated in its
entirety and entered into on September 2, 2013, by and among FRATERNITY
COMMUNITY BANCORP, INC., a Maryland corporation (the “Company”), and THOMAS K.
STERNER (the “Executive”).

WHEREAS, the Executive serves in positions of substantial responsibility with
the Company; and

WHEREAS, the Company wishes to set forth the terms of the Executive’s continued
employment in these positions; and

WHEREAS, the Executive is willing and desires to serve in these positions with
the Company.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. The Company hereby employs the Executive to serve as Chief
Executive Officer and Chairman of the board of directors of the Company
according to the terms and conditions of this Agreement and for the period
stated in Section 1.3 of this Agreement. The Executive hereby accepts employment
according to the terms and conditions of this Agreement and for the period
stated in Section 1.3 of this Agreement.

1.2 Duties. As Chief Executive Officer, the Executive shall report directly to
the board of directors of the Company. The Executive shall serve the Company
faithfully, diligently, competently, and to the best of the Executive’s ability.
It is contemplated by this Agreement that the Executive’s duties shall be
comparable to those presently undertaken by the Executive. The duties of
employment shall include such additional executive duties on behalf of the
Company and its operations of a character in keeping with the Executive’s
position as may, from time to time, be assigned to the Executive by the board of
directors of the Company. The Executive shall exclusively devote full working
time, energy, and attention to the business of the Company and to the promotion
of the interests of the Company throughout the term of this Agreement. Without
the prior written consent of the board of directors of the Company, during the
term of this Agreement the Executive shall not render services to or for any
person, firm, corporation, or other entity or organization in exchange for
compensation, regardless of the form in which the compensation is paid and
regardless of whether it is paid directly or indirectly to the Executive.
Nothing in this Section 1.2 shall prevent the Executive from managing personal
investments and affairs, provided that doing so does not interfere with the
proper performance of the Executive’s duties and responsibilities under this
Agreement.

1.3 Term.

(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.3.



--------------------------------------------------------------------------------

(b) Commencing as of the first anniversary of the Effective Date, and continuing
on each anniversary of the Effective Date thereafter, the disinterested members
of the board of directors may extend the Agreement term for an additional year,
so that the remaining term of the Agreement again becomes thirty-six (36) months
from the applicable anniversary date, unless the Executive elects not to extend
the term of this Agreement by giving proper written notice. The board of
directors of the Company will review the Agreement and Executive’s performance
annually for purposes of determining whether to extend the Agreement term and
will include the rationale and results of its review in the minutes of the
meetings. The board of directors will notify the Executive as soon as possible
after each annual review whether it has determined to extend the Agreement.

ARTICLE 2

COMPENSATION AND BENEFITS

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Company shall pay or cause to be paid to
the Executive a salary at the annual rate of $205,369, payable according to the
regular payroll practices of the Company. The Executive’s salary shall be
subject to annual review. The Executive’s salary, as the same may be modified
from time to time, is referred to in this Agreement as the “Base Salary.” All
compensation under this Agreement shall be subject to customary income tax
withholding and such other employment taxes as are imposed by law.

2.2 Benefit Plans and Perquisites. For as long as the Executive is employed by
the Company, the Executive shall be eligible (x) to participate in any and all
officer or employee compensation, incentive compensation and benefit plans in
effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
incentive or bonus plans existing on the date of this Agreement or adopted after
the date of this Agreement, provided that the Executive satisfies the
eligibility requirements for any the plans or benefits, and (y) to receive any
and all other fringe and other benefits provided from time to time, including
the specific items described in (a)-(b) below.

(a) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred while performing his
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Company and reasonable expenses for attendance at
annual and other periodic meetings of trade associations. Expenses will be
reimbursed if they are submitted in accordance with the Company’s policies and
procedures.

(b) Facilities. The Company will furnish the Executive with the working
facilities and staff customary for executive officers with the comparable titles
and duties of the Executive as set forth in Sections 1.1 and 1.2 of this
Agreement and as are necessary for the Executive to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company, or at such other site or sites customary for such
offices and as agreed to by the parties.

2.3 Vacation; Leave. The Executive shall be entitled to sick leave and paid
annual four (4) week vacation in accordance with policies established from time
to time by the Company. In addition to paid vacations and other leave, the board
of directors may grant the Executive a leave or leaves of absence, with or
without pay, at such time or times and upon such terms and conditions as the
board of directors may determine. Vacation time must be taken during the
calendar year in which it is accrued and may be carried over into succeeding
calendar years or paid out to the Executive in accordance with the policies of
the Company. The Executive shall take his vacation at a reasonable time or times
taking into consideration the needs of the Company.

 

2



--------------------------------------------------------------------------------

2.4 Insurance. The Company shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Agreement.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 Termination Because of Death or Disability.

(a) Death. The Executive’s employment shall terminate automatically at the
Executive’s death. If the Executive dies in active service to the Company, the
Executive’s estate shall receive any sums due to the Executive as Base Salary
and reimbursement of expenses through the end of the month in which death
occurs.

(b) Disability. By delivery of written notice thirty (30) days in advance to the
Executive, the Company may terminate the Executive’s employment due to the
Executive’s Disability (as defined below). In the event that the Executive’s
employment hereunder terminates due to his Disability, no termination benefits
shall be payable to or in respect of the Executive. For purposes of this
Agreement, “Disability” shall mean a physical or mental condition due to which
the Executive shall have been absent from his duties on a full-time basis for a
twelve (12) consecutive month period. The Executive’s employment shall be deemed
to have terminated as a result of Disability on the date provided in the notice
of termination provided to the Executive by the Company. The Executive shall not
be considered Disabled, however, if the Executive has returned to employment on
a full-time basis within thirty (30) days of receiving such notice.

3.2 Involuntary Termination with Cause. The board of directors may, by written
notice to the Executive, immediately terminate the Executive’s employment under
this Agreement at any time for Cause, in which case the Executive shall be
entitled to receive only the unpaid Base Salary that has accrued through the
date of termination. The Company shall deliver to the Executive a copy of the
resolution duly adopted by the board of directors (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the board of directors, such meeting and
the opportunity to be heard to be held prior to, or as soon as reasonably
practicable following, termination, but in no event later than 30 days following
such termination), finding that the Executive was guilty of conduct constituting
Cause. The notice provided to the Executive pursuant hereto shall specify in
detail the particulars of the conduct constituting Cause. If the board of
directors thereafter determines that such conduct did not constitute Cause and
the Executive’s employment hereunder is reinstated, then the Executive shall be
entitled to receive back pay for the period following termination and continuing
through reinstatement. If the Executive’s employment is not reinstated as
contemplated by the preceding sentence, then the termination of employment shall
be deemed to have occurred pursuant to Section 3.4 of this Agreement and the
Executive shall be entitled to the compensation and benefits provided therein.
For the purposes of this Agreement “Cause” means any of the following:

(1) a material act of personal dishonesty in performing Executive’s duties on
behalf of the Company or the Association;

 

3



--------------------------------------------------------------------------------

(2) a willful misconduct that in the judgment of the board of directors will
likely cause economic damage to the Company or the Association or its affiliates
or injury to the business reputation of the Company or the Association or their
affiliates;

(3) a breach of fiduciary duty involving personal profit;

(4) the intentional failure to perform stated duties under this Agreement after
written notice thereof from the board of directors;

(5) a willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) that reflects adversely on the
reputation of the Company or the Association or its affiliates, any felony
conviction, any violation of law involving moral turpitude, or any violation of
a final cease-and-desist order;

(6) a material breach by the Executive of any provision of this Agreement.

No act, or failure to act, on the Executive’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Company.

3.3 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment without Good Reason, the Executive shall receive the Base
Salary and expense reimbursement to which the Executive is entitled through the
date on which termination becomes effective.

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive thirty (30) days in advance, the
Company may terminate the Executive’s employment without Cause. Termination
shall take effect at the end of the thirty (30) day period. With advance written
notice to the Company as provided in clause (y), the Executive may terminate
employment for Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) of this Section 3.4 are satisfied:

(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:

 

  (1) a material diminution of the Executive’s Base Salary (unless the reduction
is part of a company-wide or executive-level restructuring of compensation),

 

  (2) a material diminution of the Executive’s authority, duties, or
responsibilities, or

 

  (3) a change in the geographic location at which the Executive must perform
services for the Company by more than 30 miles from such location at the
effective date.

(y) the Executive must give notice to the Company of the existence of one or
more of the conditions described in clause (x) within sixty (60) days after the
initial existence of the condition, and the Company shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six (6) months after the initial existence of
the condition.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination for Good
Reason.

(a) Subject to the possibility that cash severance after employment termination
might be delayed under Section 4.1(b), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Executive shall for thirty-six (36) months and
in accordance with the Company’s regular pay practices continue to receive the
Base Salary in effect at termination of employment. However, the Company and the
Executive acknowledge and agree that the compensation and benefits under this
Section 4.1 shall not be payable if compensation and benefits are payable or
shall have been paid to the Executive under Article 5 of this Agreement.

(b) If when employment termination occurs the Executive is a “specified
employee” within the meaning of Section 409A of the Code, if the cash severance
payment under Section 4.1(a) would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, the
Executive’s continued Base Salary under Section 4.1(a) for the first six months
after employment termination shall be paid to the Executive in a single lump sum
without interest on the first business day of the seventh (7th) month after the
month in which the Executive’s employment terminates.

4.2 Post-Termination Insurance Coverage.

(a) If the Executive’s employment terminates involuntarily but without Cause or
voluntarily but with Good Reason, the Company shall continue or cause to be
continued at the Company’s expense health and life insurance benefits for the
Executive and any of his dependents covered at the time of his termination. The
health and life insurance benefits shall continue until the first to occur of
(w) the Executive’s return to employment with the Company or another employer,
(x) the Executive’s attainment of age 65, (y) the Executive’s (or dependent’s)
death, or (z) the end of the thirty-six (36) month period following his
termination of employment.

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
coverage for the Executive and his dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Company shall pay to the Executive in a single
lump sum an amount in cash equal to the present value of the Company’s projected
cost to maintain that particular insurance benefit (and associated income tax
gross-up benefit, if applicable) had the Executive’s employment not terminated,
assuming continued coverage for 36 months. The lump-sum payment shall be made
thirty (30) days after employment termination or, if Section 4.1(b) applies, on
the first business day of the seventh (7th) month after the month in which the
Executive’s employment terminates.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 Change in Control Benefits. If a Change in Control occurs during the term of
this Agreement and, thereafter during the then remaining term of the Agreement,
the Executive’s employment terminates involuntarily but without Cause or if the
Executive voluntarily terminates employment with Good Reason, the Company shall
make or cause to be made a lump-sum payment to the Executive in an amount in
cash equal to 2.99 times the Executive’s average annual compensation. For this
purpose, average annual compensation means the Executive’s taxable income
reported by the Company or its affiliates for the five (5) calendar years
immediately preceding the calendar year in which the Change in Control occurs.
The payment required under this paragraph is payable no later than five
(5) business days after the Executive’s termination of employment. If the
Executive receives payment under Section 5.1, the Executive shall not be
entitled to any additional severance benefits under Section 4.1 of this
Agreement. In addition, the Company shall provide the Executive and his
dependents with the same post-termination insurance coverage provided for in
Section 4.2 of the Agreement.

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control of the Company or Fraternity Federal Savings
and Loan Association (“Association”) as defined in Internal Revenue Section 409A
of the Code and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including a “change in
ownership,” “change in effective control” or “change in ownership of a
substantial portion of assets.”

5.3 Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that
(x) the aggregate payments or benefits to be made or afforded to the Executive
under this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code, or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (y) if such Termination Benefits were reduced to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times the Executive’s “base
amount,” as determined in accordance with Section 280G of the Code and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (without such reduction) minus
(1) the amount of tax required to be paid by the Executive thereon by
Section 4999 of the Code and further minus (2) the product of the Termination
Benefits and the marginal rate of any applicable state and federal income tax,
then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits shall
be first deducted from the cash payment due under Section 5.1 of this Agreement.
The Company’s independent public accountants will determine the value of any
reduction in the payments and benefits; the Company will pay for the
accountants’ opinion. If the Company and/or the Executive do not agree with the
accountants’ opinion, the Company will pay to the Executive the maximum amount
of payments and benefits pursuant to this Agreement or otherwise, as selected by
Executive, that the opinion indicates have a high probability of not causing any
of the payments and benefits to be non-deductible and subject to the excise tax
imposed under Section 4999 of the Code. The Company may also request, and the
Executive has the right to demand that, a ruling from the IRS as to whether the
disputed payments and benefits have such tax consequences. The Company will
promptly prepare and file the request for a ruling from the IRS, but in no event
will the Company make this filing later than thirty (30) days from the date of
the accountant’s opinion referred to above. The request will be subject to the
Executive’s approval prior to filing; the Executive shall not unreasonably
withhold his approval. The Company and the Executive agree to be bound by any
ruling received from the IRS and to make appropriate payments to each other to
reflect any IRS rulings, together with interest at the applicable federal rate
provided for in

 

6



--------------------------------------------------------------------------------

Section 7872(f)(2) of the Code. Nothing contained in this Agreement shall result
in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment other than pursuant to this Section 5.3
hereof, or a reduction in the payments and benefits specified, below zero.

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Company or the Association or its business, or anything connected
therewith. As used in this Article 6 the term “confidential information” means
all of the Company’s or the Association’s and the Company’s affiliates’
confidential and proprietary information and trade secrets in existence on the
date hereof or existing at any time during the term of this Agreement, including
but not limited to:

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

(d) trade secrets, as defined from time to time by the laws of Maryland. This
Section 6.1 does not prohibit disclosure required by an order of a court having
jurisdiction or a subpoena from an appropriate governmental agency or disclosure
made by the Executive in the ordinary course of business and within the scope of
the Executive’s authority.

6.2 Return of Materials. The Executive agrees to immediately deliver or return
to the Company upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Company or prepared by the Executive in connection with the
Executive’s services hereunder and to immediately delete all electronically
stored data of the Company maintained on the Executive’s personal computers and
to return all Company-provided computers or communication devices (i.e., laptop,
Blackberry, PDA, etc.). The Executive will retain no copies thereof after
termination of this Agreement or termination of the Executive’s employment.

6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Company. The Executive hereby assigns to the Company all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement, the term “affiliate” of
the Company includes any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Company. The rights and obligations set forth in this Article 6 shall survive
termination of this Agreement.

 

7



--------------------------------------------------------------------------------

6.5 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Company if the Executive
fails to observe the obligations imposed by this Article 6. Accordingly, if the
Company institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Company, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. The confidentiality and
remedies provisions of this Article 6 shall be in addition to and shall not be
deemed to supersede or restrict, limit, or impair the Company’s rights under
applicable state or federal statute or regulation dealing with or providing a
remedy for the wrongful disclosure, misuse, or misappropriation of trade secrets
or proprietary or confidential information.

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 Covenant Not to Solicit Employees. The Executive agrees not to, directly or
indirectly, solicit or employ the services of any officer or employee of the
Company (including an individual who was an officer or employee of the Company
during the one year period following the Executive’s termination) for two years
after the Executive’s employment termination.

7.2 Covenant Not to Compete.

(a) The Executive covenants and agrees not to compete directly or indirectly
with the Company for one year after employment termination. For purposes of this
Section 7.2:

 

  (1) the term compete means:

 

  (i) providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

  (ii) assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

  (iii) inducing or attempting to induce any person who was a customer of the
Company or the Association at the date of the Executive’s employment termination
to seek financial products or services from another financial institution.

 

  (2) the words directly or indirectly mean:

 

  (i) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Company or the
Association in the territory, or

 

  (ii) communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Company or
the Association when the Executive’s employment terminated.

 

8



--------------------------------------------------------------------------------

  (3) the term customer means any person to whom the Company or the Association
is providing financial products or services on the date of the Executive’s
employment termination or within one year thereafter.

 

  (4) the term financial institution means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in Section 4(k) of the Bank
Holding Company Act of 1956, other than the Company or any of its affiliated
corporations.

 

  (5) financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Company or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

  (6) the term person means any individual or individuals, corporation,
partnership, fiduciary or association.

 

  (7) the term territory means the area within a 25-mile radius of any office of
the Company or the Association at the date of the Executive’s employment
termination.

(b) If any provision of this section or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.

(c) The Executive acknowledges that the Company’s willingness to enter into this
Agreement and to make the payments contemplated by Articles 3 and 4 of this
Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Company would not have
entered into this Agreement without such covenants in force.

7.3 Injunctive and Other Relief. Because of the unique character of the services
to be rendered by the Executive hereunder, the Executive understands that the
Company would not have an adequate remedy at law for the material breach or
threatened breach by the Executive of any one or more of the Executive’s
covenants in this Article 7. Accordingly, the Executive agrees that the
Company’s remedies for a breach of this Article 7 include, but are not limited
to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits (including any amount payable pursuant to
Article 4) due and payable to the Executive during the period of any breach by
Executive, and (y) a suit in equity by the Company to enjoin the Executive from
the breach or threatened breach of such covenants. The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Company
and the Executive agrees not to urge in any such action the claim or defense
that an adequate remedy at law exists. Nothing herein shall be construed to
prohibit the Company from pursuing any other or additional remedies for the
breach or threatened breach.

 

9



--------------------------------------------------------------------------------

7.4 Article 7 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, Article 7 shall become null and void effective
immediately upon a Change in Control.

ARTICLE 8

MISCELLANEOUS

8.1 Successors and Assigns.

(a) This Agreement shall be binding upon the Company and any successor to the
Company, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Company’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Company. By agreement in form and substance
satisfactory to the Executive, the Company shall require any successor to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform had no succession occurred.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

(c) Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement, except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this Section 8.1, the Company shall have no
liability to pay any amount to the assignee or transferee.

8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Maryland, without giving
effect to any conflict of laws provision or rule that would cause the
application of the laws of any jurisdiction other than Maryland. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Maryland.

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive by the Company. Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties.

8.4 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Company at the time of the delivery of such notice, and
properly addressed to the Company if addressed to the board of directors of the
Company.

8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the

 

10



--------------------------------------------------------------------------------

requirements of law. If any provisions of this Agreement is held by a court of
competent jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.7 No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other
employment. Moreover, provided the Executive is not in breach of any obligation
under Articles 6 and 7 of this Agreement, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned or benefits
provided as the result of employment of the Executive or as a result of the
Executive being self-employed after employment termination.

8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

8.9 Compliance with Internal Revenue Code Section 409A.

(a) The Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

(b) If at the time of the Executive’s separation from service, (i) the Executive
is a “specified employee” (within the meaning of Section 409A and using the
methodology selected by the Company) and (ii) the Company makes a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay
rule of Section 409A in order to avoid taxes or penalties under Section 409A,
then the Company will not pay the entire amount on the otherwise scheduled
payment date but will instead pay on the scheduled payment date the maximum
amount permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in a lump sum
on the first business day after such six month period.

(c) To the extent the Executive would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 8.9. The Executive and the Company agree to cooperate to make such
amendment to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and taxes under Section 409A; provided, however, that
the Executive agrees that any such amendment shall provide the Executive with
economically equivalent payments and benefits, and the Executive agrees that any
such amendment will not materially increase the cost to, or liability of, the
Company with respect to any payment.

(d) For purposes of this Agreement, Section 409A shall refer to Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations and
any other authoritative guidance issued thereunder.

 

11



--------------------------------------------------------------------------------

8.10 Required Provisions. Any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to, and conditioned upon, their compliance
with 12 U.S.C. Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden
Parachute and Indemnification Payments.

8.11 Source of Payments. Notwithstanding any provision in this Agreement to the
contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by the Executive under an employment agreement
in effect between the Executive and the Association, the payments and benefits
paid by the Association will be subtracted from any amount or benefit due
simultaneously to the Executive under similar provisions of this Agreement.
Payments will be allocated in proportion to the level of activity and the time
expended by the Executive on activities related to the Company and the
Association, respectively, as determined by the Company and the Association.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

FRATERNITY COMMUNITY BANCORP, INC.

/s/ William D. Norton

For the Board of Directors

/s/ Thomas K. Sterner

Executive

 

13